Citation Nr: 9924872	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-27 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from July 1952 to April 1954.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Saint Louis, Missouri. 

FINDING OF FACT

The veteran has not provided a verified stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for post-traumatic 
stress disorder.  Service connection previously was denied by 
the Board in October 1988.  Evidence at that time included 
diagnoses of post-traumatic stress disorder.  However, the 
Board concluded that the veteran's claimed combat stressors 
were not verified.  In April 1990, the Board declined to 
reopen a claim for service connection for post-traumatic 
stress disorder, finding that evidence submitted since 
October 1988 was cumulative.  Service connection for post-
traumatic stress disorder was again denied in June 1988 for 
similar reasons.  

Since that time the veteran has submitted a January 1991 
statement from a fellow service member concerning events in 
Korea.  Supplemental statements of the case since that time 
reflect that the RO addressed this case on its merits rather 
than in terms of whether new and material evidence had been 
submitted to reopen an earlier denial.  The January 1991 
statement appears at least sufficiently significant that it 
needs to be considered, and in light of what appears to be 
the RO's implicit determination that new and material 
evidence had been submitted, the Board addresses this case on 
its merits.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999); see also 
38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 1991); 38 C.F.R. 
§§ 3.102, 3.156, 20.302, 20.1103, 20.1105 (1998).

As a preliminary matter, the Board finds that the veteran's 
claim for service connection of post-traumatic stress 
disorder is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board is also 
satisfied that all the facts relevant to this claim have been 
properly and sufficiently developed.  

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 
at 128 (1997).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive of the claimed in-service stressor.  Id.  

The evidence necessary to establish the occurrence of a 
stressor during service to support the claim for post-
traumatic stress disorder will vary depending on whether the 
veteran was "engaged in combat with enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1933).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, providing that the veteran's testimony is found to 
be satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. §  3.304(d), (f).  However, 
if it is determined that veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  

In such cases, the record must contain service records or 
other supportive evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); see also West v. Brown, 7 Vet. App. 70 (1994).  
Nothing in the statutes or regulations governing service 
connection for post-traumatic stress disorder, however, 
requires that such corroboration be found in the service 
medical records; rather, the VA must consider whether the 
veteran's account of his stressors is inconsistent with the 
available service records.  See Doran v. Brown, 6 Vet. App. 
289 (1994).

The claims file contains a number of diagnoses of post-
traumatic stress disorder, and the veteran claims as 
stressors having been involved in combat while stationed in 
Korea and incident to that experience having witnessed the 
death and injuries of other service members.  The claims 
file, however, contains no objective evidence of combat.  For 
example, the veteran's DD 214, which reflects that the 
veteran, who served in an artillery component, did not 
receive any combat related awards.  

Other evidence associated with the claims file either fails 
to support or is inconsistent with the veteran's claimed 
stressors.  During a hearing in December 1987, the veteran 
indicated that he had seen a friend, Eddie Price, blown to 
pieces.  He also indicated that he had seen a Sergeant White 
get hit in the side.  He said that the hit blew the sergeant 
to pieces.  

Communications from the National Personnel Records Center and 
the Veterans Administration Record Processing Center dated in 
March 1988 and April 1988 disclose that Sergeant White 
retired from military service in 1959 and died in 1981 and 
that Corporal Eddie Price completed his tour of active 
military service in February 1954, after which he filed 
claims for dental benefits and benefits under the GI bill.  
Subsequent to those responses, in May 1988, the veteran 
indicated that he had not actually witnessed the injury or 
death of either of those men, but that, instead, he had been 
informed that they had been killed and did not question this 
information.  

More recently during a hearing in June 1998 the veteran 
indicated that he saw a man killed in the winter of 1952.  
The man, whose name and rank the veteran could not remember, 
allegedly was assigned to the veteran's unit.  He also 
indicated that he witnessed an unidentified individual 
assigned to his unit who had wounded himself early in 1953.  
However, an August 1998 response to a request for 
corroborating information reflects that a search of morning 
reports for the veteran's battalion for the period from 
November 1952 to February 1953 revealed no information 
concerning killed or wounded in action.  

Information associated with the claim file also includes an 
April 1995 response from the U.S. Army and Joint Service 
Environmental Support Group (ESG) with enclosed command 
reports for the period from September 1952 to March 1953.  
Those reports suggest that enemy activity during the period 
in question was, if anything, fairly limited and fail to 
connect the veteran directly to any particular incident or 
add any substance to the veteran's allegations of involvement 
in combat.  The ESG letter indicates that further research 
including any information concerning the soldier that the 
veteran alleged shot himself would require dates of alleged 
incidents to within seven days and the names of the alleged 
member(s).  However, during his most recent testimony the 
veteran was unable to identify the names of any individuals 
specifically alleged to have been involved in any stressful 
incidents.  

The claims file also contains a January 1997 statement from 
an individual who indicated he was stationed in Korea with 
the veteran from January 1997 to April 1953.  According to 
that individual, the unit would be brought into the front 
lines to provide fire missions, the unit received mortar fire 
three to five times per week, and the unit occasionally 
received some sniper fire.  That individual also indicated 
that the unit received casualties, but that while he was with 
the unit, the unit did not engage the enemy in "pitched 
battle."  

As pointed out by the RO, this evidence does not specifically 
link the veteran to any particular incident.  Although the 
statement may have some probative value, the Board observes 
that it does not identify any specific incidents that may be 
corroborated by service department records and, thus, is 
little more helpful than statements provided by the veteran 
himself.  More probative is the lack of corroboration of the 
veteran's claims afforded by the results of morning reports 
obtained in August 1998 and by information provided by ESG in 
April 1994.  The Board also takes notice of the inconsistency 
in prior stressor information provided during the veteran's 
December 1987 hearing when compared to revised statements 
submitted after information obtained in March 1988 and April 
1988 contradicted the veteran's earlier testimony.  

The claims file as such lacks supportive evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressors.  
The Board is constrained to conclude, as such, that the 
veteran has not provided a verified stressor.  Therefore, 
service connection is not warranted for post-traumatic stress 
disorder, notwithstanding the existence of various diagnoses 
of that disorder. 


ORDER

A claim for service connection for post-traumatic stress 
disorder is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

